                        THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:12-CR-289-ID

UNITED STATES OF AMERICA                      )
                                              )
                                              )        ORDER TO SEAL MEDICAL
       vs.                                    )        RECORDS (UNDER SEAL)
                                              )
                                              )
MICHAEL ANTHONY WALCOTT,                      )
                                              )
Defendant.                                    )



       FOR GOOD CAUSE SHOWN, the Defendant's Motion to Seal Medical Records is

allowed and the Clerk is directed to seal this order, and Motion to Seal Medical Records, except

that the clerk is authorized to provide filed copies of the Court's ruling on said motion to counsel·

for the Defendant and the Government.

       SO ORDERED, this the         l   Q   day of_....,..A_p..,._,r.....c._·_,__\_ _ _ _ _ 2021.




                                              Ja; C. Dever, III ~
                                              District Court Judge
